Citation Nr: 1012899	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability to include anxiety disorder as secondary to 
service-connected hemorrhoids.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected hemorrhoids.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected hemorrhoids.

4.  Entitlement to service connection for heart disease to 
include palpitations as secondary to service-connected 
hemorrhoids.

5.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.

6.  Entitlement to a temporary total disability rating based 
upon hemorrhoid surgery necessitating convalescence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to 
February 1974, and from December 1977 to December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2004, December 2005, and September 2006 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO) that respectively denied entitlement to 
a disability rating in excess of 10 percent for hemorrhoids, 
denied service connection for anxiety, diabetes mellitus, 
hypertension, and heart palpitations, each to include as 
secondary to service-connected hemorrhoids, and denied 
entitlement to a temporary total disability rating based 
upon hemorrhoid surgery necessitating convalescence.

The issues of entitlement to a disability rating in excess 
of 10 percent for hemorrhoids, service connection for 
diabetes mellitus, hypertension, and heart palpitations, 
each to include as secondary to service-connected 
hemorrhoids, and entitlement to a temporary total disability 
rating based upon hemorrhoid surgery necessitating 
convalescence are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's anxiety is caused by his service-connected 
hemorrhoids.


CONCLUSION OF LAW

The Veteran's anxiety is the proximate result of his 
service-connected hemorrhoids.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition, the Board finds that 
a discussion as to whether VA duties pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied is not required.  The Board finds that no further 
notification or assistance is necessary, and that deciding 
the appeal at this time is not prejudicial to the appellant.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain 
chronic diseases, including psychoses, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  The 
Veteran's diagnosed anxiety, however, is not classified as a 
psychosis, and therefore is not a disorder for which service 
connection may be granted on a presumptive basis.  See 38 
C.F.R. § 3.384 (2009); 71 Fed. Reg. 42,758-60 (July 28, 
2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service."  
Watson v. Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous 
medical evidence").

The Veteran contends that he has an anxiety disorder that 
stems directly from his service-connected hemorrhoid 
disorder.  He asserts that the act of a bowel movement, or 
even the thought of a bowel movement, incites feelings of 
panic, shortness of breath, heart palpitations, nausea, 
vomiting, and fainting, as a result of the severe pain 
associated with bowel movements resulting from his 
hemorrhoids.  The anxiety persists throughout the day, and 
is worsened whenever he has a bowel movement.  He therefore 
argues that he is entitled to service connection for 
anxiety.

The Veteran's service treatment records are negative for any 
diagnosis or treatment of any psychiatric disorder.  On 
examination prior to separation from service no psychiatric 
disability was found.  As the Veteran did not receive any 
treatment for any psychological complaints, and no 
abnormality was noted on separation, the Board finds that 
the weight of the evidence does not establish chronicity in 
this case.  38 C.F.R. § 3.303 (2009).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
anxiety disorder.  38 C.F.R. § 3.303(b).  

Post-service clinical records demonstrate that the Veteran 
was initially diagnosed with anxiety in June 1997.  He at 
that time reported a history of anxiety.  The associated 
treatment record did not state to what his anxiety was 
attributable.  Subsequent clinical records, however, dated 
to March 2007 show that the Veteran's anxiety was felt to be 
secondary to his trouble with bowel movements.  Records 
dated in May 2005 show that the Veteran reported severe 
anxiety and panic attacks before, during, and after bowel 
movements.  The panic attacks were manifested by heart 
palpitations, sweating, gritting of teeth, and shaking.  He 
stated that in December 2004, he had almost bled to death, 
and had to be transported via ambulance to the emergency 
room.  The treating clinician noted that the Veteran seemed 
very nervous and shaky, and that he was not able to sit 
still.  November 2005 records show that his anxiety was felt 
to "center around his GI problems, particularly 
hemorrhoids."  

As the Veteran's anxiety disorder has been determined by 
treating VA physicians to be related to his service-
connected hemorrhoids, the Board concludes that service 
connection for anxiety is warranted.  

The preponderance of the evidence is in favor of the claim 
for service connection for anxiety.  Service connection is 
therefore granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for anxiety, secondary to service-
connected hemorrhoids, is granted.


REMAND

VA clinical records dated in November 2005 show that the 
Veteran had been diagnosed with diabetes mellitus "within 
the last year."  VA clinical records dated from February 
2004 to May 2005, however, are not of record, and the 
Veteran's initial diagnosis of diabetes mellitus is 
similarly not of record.  VA clinical records dated since 
March 2007 have also not been associated with the record.  
Because it is clear that the Veteran received treatment for 
diabetes mellitus, hypertension, and heart palpitations 
during periods for which the corresponding VA clinical 
records have not been associated with the claims file, the 
Board finds that there are additional VA treatment records 
pertinent to the claims that are outstanding.  These records 
are relevant and should be obtained.  38 C.F.R. § 
3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Private treatment records are also outstanding.  The record 
reflects that the Veteran receives private medical treatment 
for his hemorrhoids.  Private records relating to such 
treatment, however, are outstanding, for the periods from 
January 2004 to July 2004, and since January 2005.  Because 
these records are relevant to his claim for an increased 
rating, an attempt to obtain them must be made.

Additionally, the record reflects that in July and September 
2005, the Veteran was treated at the Uniontown Hospital 
emergency room for a hypertensive episode following a bowel 
movement accompanied by bleeding.  The related treatment 
records have not yet been associated with the claims file.  
Because these records are relevant to his claims, an attempt 
to obtain them must be made.

The RO sent the Veteran letters during the pendency of the 
appeal, which informed him generally that if he had evidence 
that he had not previously submitted, concerning the level 
of his disabilities he should submit it or tell them about 
it.  VA, however, has adopted a regulation requiring that 
when it becomes aware of private treatment records it will 
specifically notify the claimant of the records and provide 
a release to obtain the records.  If the claimant does not 
provide the release, VA has undertaken to request that the 
claimant obtain the records.  38 C.F.R. § 3.159(e)(2) 
(2009).

Since becoming aware of the private treatment records, it 
does not appear that VA has followed the procedures outlined 
in 38 C.F.R. § 3.159(e)(2).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Veteran was afforded a VA 
examination for hemorrhoids in May 2006.  The associated 
report of examination, however, is inadequate, in that the 
vast majority of the private records pertaining to treatment 
for hemorrhoids, including those allegedly demonstrating a 
need for convalescence following surgery for hemorrhoids, 
were not available for review at the time of the 
examination.  In order to ensure that the Veteran is 
afforded every protection authorized by law, the Board 
concludes that a remand for an additional examination, with 
review of the additional treatment records, is necessary.

Additionally, as a December 2004 record of private treatment 
demonstrates that the Veteran was convalescing following the 
banding of hemorrhoids, the Board concludes that an opinion 
addressing whether the procedures the Veteran underwent 
during the pendency of the appeal with respect to his 
hemorrhoid disorder likely necessitated a period of 
convalescence of at least one month is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA 
outpatient clinic in Uniontown, 
Pennsylvania, and the VA Medical Center 
in Pittsburgh, Pennsylvania, dated from 
February 2004 to May 2005, and from 
July 2007 to the present.  If any of 
the records are no longer on file, 
request them from the appropriate 
storage facility.  All attempts to 
secure those records must be documented 
in the claims file.

2.  After obtaining the necessary 
authorization from the Veteran, obtain 
and associate with the claims file 
private medical records from Charles R. 
Calabrese, D.O., at Southwestern 
Gastrointestinal Specialists, 300 
Spring Creek Lane, Uniontown, PA, 
15401, pertaining to treatment for 
hemorrhoids dated from January 2004 to 
July 2004, and from January 2005 to the 
present.  Explain to the Veteran that 
his prior authorization for the release 
of those records has expired, and that 
he will need to reauthorize the release 
of those records in order for VA to 
obtain them.  

If the Veteran fails to furnish the 
necessary releases, he should be 
advised to submit the treatment records 
himself.  All attempts to secure these 
records must be documented in the 
claims file.

3.  After obtaining the necessary 
authorization from the Veteran, obtain 
and associate with the claims file 
private medical records from the 
Uniontown Hospital, pertaining to 
treatment for hemorrhoids and 
hypertension dated from July to 
September 2005.  Explain to the Veteran 
that his prior authorization for the 
release of those records has expired, 
and that he will need to reauthorize 
the release of those records in order 
for VA to obtain them.

If the Veteran fails to furnish the 
necessary releases, he should be 
advised to submit the treatment records 
himself.  All attempts to secure these 
records must be documented in the 
claims file.  All attempts to secure 
those records must be documented in the 
claims file.

4.  After the additional VA and private 
clinical records have been associated 
with the claims file, schedule the 
Veteran for an examination for the 
purpose of ascertaining the current 
severity of his service-connected 
hemorrhoid disorder.  

The examiner should specifically 
address whether the Veteran's 
hemorrhoid disorder is manifested by 
persistent bleeding with secondary 
anemia, or with fissures, and attempt 
to distinguish the complaints 
attributable to his nonservice-
connected ischemic colitis from his 
service-connected hemorrhoids.  

The examiner should state whether at 
any time during the pendency of the 
appeal the Veteran required a period of 
convalescence of at least one month as 
a result of surgery or other procedures 
associated with his hemorrhoids, and 
whether he is unemployable as a result 
of his hemorrhoids, specifically 
referencing the January 2005 letter 
from Dr. Calabrese indicating that the 
Veteran is unemployable as a result of 
his gastrointestinal problems.  

The examiner should indicate that the 
claims file has been reviewed.  The 
rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

5.  If any benefits sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


